Citation Nr: 1633563	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a personality disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1977 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran has claimed entitlement to service connection for PTSD and a personality disorder.  Her claims file also includes a diagnosis of adjustment disorder with mixed anxiety and depressed mood, chronic.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the psychiatric claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran states that she has a current acquired psychiatric disorder, to include PTSD, and/or a personality disorder, due to an in-service personal assault.  In particular, the Veteran reports that she was sexually harassed by her chief in service.  

The Veteran's military personnel records (MPRs) and service treatment records show that on her entrance report of medical history in December 1976, she denied depression or excessive worry.  In March 1979, the Veteran was assigned to a new supervisor.  That same month, the Veteran complained of stomach problems and depression.  In May 1979, she attempted suicide with an aspirin overdose.  After a psychiatric evaluation, she was assessed with severe passive aggressive personality disorder and was recommended for administrative discharge.  An MPR showed that the Veteran's performance evaluation in July 1979 was lower than her prior performance evaluations.  The Veteran attributed these low marks to difficulties with her supervisor, who came on board in March 1979.  The Veteran alleged sexual harassment from that supervisor, and sought and received legal assistance.  In November 1979, the Veteran was accused of assaulting a female officer.  Following a December 1979 psychiatric evaluation, the Veteran was again diagnosed with passive aggressive personality disorder and recommended for administrative discharge.  It was noted that the Veteran previously initiated a discharge request in August 1979.  At that time, she reported that the Navy was "tearing [her] down mentally" and she stated that it was necessary to go to bed with officers to escape harassment at work.  The Veteran requested a discharge from service in 1980.  On the Veteran's March 1980 discharge examination, passive aggressive personality disorder was noted.  On the Veteran's discharge report of medical history, she noted depression or excessive worry.  Accordingly, there are credible behavioral markers of an in-service personal assault in service.

Although the Veteran contends that she has an acquired psychiatric disorder, to include PTSD, and/or a personality disorder due to ongoing sexual harassment in service, the record is not clear as to whether the Veteran has a valid acquired psychiatric disorder diagnosis under the DSM-IV criteria.  In this regard, in a VA treatment record dated in February 2009, screenings for depression and PTSD were negative.  In a VA psychiatric evaluation dated in March 2009, the physician noted that in primary care, the Veteran scored positive on questioning regarding military sexual trauma.  The physician noted that the Veteran had some residual anger regarding her treatment in service, but no overt psychological dysfunction was evident.  The physician indicated that the Veteran appeared to be functioning adequately in the present.  The physician did not render any Axis I or Axis II diagnoses.  
In a VA mental disorders examination dated in September 2010, the examiner noted Axis I diagnoses of bereavement (related to the recent death of her husband) and cocaine abuse.  The examiner noted an Axis II diagnosis of personality disorder not otherwise specified (NOS).  The examiner noted that by definition, a personality disorder is a condition that has its onset in adolescence or early adulthood, and would have been present prior to the Veteran's enlistment in the military.  In a VA PTSD examination dated in November 2011, the examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the 
DSM-IV criteria.  The examiner instead rendered Axis I diagnoses of chronic adjustment disorder with mixed anxiety and depressed mood, and cocaine dependence in reported sustained full remission.  The examiner rendered an Axis II diagnosis of personality disorder NOS.  In a VA PTSD examination dated in September 2012, the examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD or adjustment disorder with mixed anxiety and depressed mood under the DSM-IV criteria.  The examiner instead rendered an Axis I diagnosis of cannabis abuse and an Axis II diagnosis of personality disorder NOS.  The examiner noted that the Veteran's personality disorder was first diagnosed during service and she was discharged because of her personality disorder.  The examiner indicated further that the Veteran's reported symptoms were related to her personality disorder and not her service.

Generally speaking, personality disorders are congenital defects that are not diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected even on the basis of in-service aggravation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015).  Defects are defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990). Congenital or developmental defects, such as personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from 'diseases' or 'injuries' as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, service connection of personality disorders, whether on a direct basis or by aggravation, is prohibited.  61 Fed. Reg. 52,695.

However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected. Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows these disorders were superimposed upon her diagnosed personality disorder.

In view of the foregoing, the Board finds there is insufficient medical evidence to make a decision on the claims.  As such, a remand is required in order to afford the Veteran a competent medical examination that addresses the nature and etiology of her current personality and other potentially diagnosed acquired psychiatric disorders.  

Furthermore, in a February 2010 submission, the Veteran reported that she had filed for Social Security disability due to her psychiatric disorder.  In August 2010, the AOJ conducted a Social Security Administration (SSA) inquiry; the inquiry showed that the Veteran had filed an SSA claim that had been denied.  The AOJ did not attempt to obtain any of the Veteran's medical records pertaining to her SSA disability claim.  Although the Veteran's SSA claim was denied, the medical records used to adjudicate the claim may contain pertinent medical information regarding the Veteran's claims.  The AOJ should therefore obtain all records from the SSA pertaining to the Veteran's claims for disability benefits.

Finally, in her VA mental disorders examination dated in September 2010, the Veteran reported that she was hospitalized at the Bradford Clinic for a mental disorder (cocaine dependence) in 1995, 1996, and 1998.  As these treatment records may be relevant to the claims, under the duty to assist, the AOJ should attempt to associate the identified records with the Veteran's claims file.  While on remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with her assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include any treatment records from the Bradford Clinic pertaining to her hospitalizations for cocaine dependence dated in 1995, 1996, and 1998.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Contact the Social Security Administration and obtain 
	any records pertaining to the Veteran's claim for 
	disability benefits.  Add all such records to the claims 
	file, and appropriately document if such records are 
	unavailable.

3.   Thereafter, arrange for the Veteran to undergo a VA 
	psychiatric examination in order to determine the 
	nature, extent of severity, and etiology of any 
	psychiatric disorder(s) which may be present (under 
	DSM-IV criteria), to include PTSD due to 
in-service personal assault, chronic adjustment disorder with mixed anxiety and depressed mood, and personality disorder NOS.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies, to include psychological studies, should be conducted to identify all current psychiatric disorders.  

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since November 2009.

		The examiner should, to the extent possible, reconcile 
		his/her findings with past diagnoses that are currently 
		presented or indicated in the record at any time since 
		November 2009, to specifically include the November 
		2011 diagnosis of chronic adjustment disorder with 
		mixed anxiety and depressed mood.

b) If a diagnosis of PTSD is warranted, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to an in-service personal assault.  

The examiner is to note and address the Veteran's credible behavioral markers in service, to include her reports of sexual harassment by her chief, attempted suicide, reports of depression and stomach trouble, lower performance evaluation following the change in supervisors, assault on another female officer, and her reports of depression and excessive worry on discharge from service.  38 C.F.R. § 3.304(f)(5).

c) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since November 2009, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active duty service or is related to her diagnosis of a personality disorder.

The examiner is to note and address the Veteran's in-service reports of sexual harassment by her chief, attempted suicide, reports of depression and stomach trouble, and her reports of depression and excessive worry on discharge from service.

d) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed psychiatric disorder is indicative of a psychiatric disability superimposed upon the Veteran's personality disorder.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

4.   After the above development has been completed, and 
	any other development deemed necessary, adjudicate 
	the claims.  If any benefit sought remains denied, 
	provide the Veteran and her representative with a 
	supplemental statement of the case, and return the 
	matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



